Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 7, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161477(77)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  RAYMOND R. SMITH,                                                                                   Richard H. Bernstein
          Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                    SC: 161477                        Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                 COA: 339705
                                                                    MACC: 14-000003
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Intervening Plaintiff,


  CHRYSLER GROUP, LLC,
             Defendant-Appellant.
  ___________________________________________/

         On order of the Chief Justice, the motion of the County Road Association Self-
  Insurance Fund to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  July 31, 2020, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 7, 2020

                                                                              Clerk